

115 HR 6911 IH: To amend the Servicemembers Civil Relief Act to prohibit the enforcement of certain policies of homeowners associations regarding real property of servicemembers.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6911IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. DesJarlais introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to prohibit the enforcement of certain policies of
			 homeowners associations regarding real property of servicemembers.
	
		1.Prohibition on enforcement of certain policies of homeowners associations regarding real property
			 of ser­vice­mem­bers
 (a)ProhibitionTitle III of the Servicemembers Civil Relief Act (50 U.S.C. 3950 et seq.) is amended— (1)by redesignating section 308 as section 309; and
 (2)by inserting after section 307 the following new section 308:  308.Enforcement of policies of homeowners associations (a)ProhibitionNo homeowners association may seek to enforce a policy—
 (1)that restricts the right of a member of the association to lease the real property of that member; and
 (2)against a servicemember— (A)whose residence is that real property;
 (B)during a period of military service of the servicemember of not less than 90 days. (b)MisdemeanorA person who knowingly violates this section, or who knowingly attempts to do so, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.
 (c)Homeowners association definedIn this section, the term homeowners association has the meaning given that term in section 528(c)(1) of the Internal Revenue Code of 1986 (26 U.S.C. 528(c)(1))..
 (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by striking the item relating to section 308 and inserting the following new items:
				
					
						308. Enforcement of policies of homeowners associations.
						309. Extension of protections to dependents..
			